Title: From David Humphreys to Samuel Loudon, 30 December 1782
From: Humphreys, David
To: Loudon, Samuel


                        
                            Sir
                            Head Quarters Decr 30. 1782
                        
                        His Excellency the Commander in Chief directs me to inform you, that the Dragoon Horses will not be able to
                            proceed any longer with the Mail, on account of the total want of forage—And therefore it will be necessary for you to
                            procure a Rider to carry the next Mail without an escort & to continue the conveyance in the same mode, or it
                            cannot be forwarded—The General has some days ago desired Colo. Pickering who is in Philadelphia to acquaint the Post
                            Master General this would be the case, unless an alteration in the arrangements for forage immediately took place: There
                            is now absolutely no alternative left, the Dragoons are ordered to join their Corps—I am with due regard Sir Your very
                            Hble Servant.

                        
                            P.S. If you will send Mrs Washington, Watts’s Psalms & Hymns with the price, the Money will be
                                remitted to you.
                        

                    